Exhibit 10.33

INFINITY PHARMACEUTICALS, INC.

Incentive Stock Option Agreement

Granted Under 2000 Stock Incentive Plan, as amended

 

1. Grant of Option.

This agreement evidences the grant by Infinity Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on             , 200[__] (the “Grant Date”) to
[                    ], an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2000 Stock Incentive Plan, as amended (the “Plan”), a total of
[                    ] shares (the “Shares”) of common stock, $0.001 par value
per share, of the Company (“Common Stock”) at $[            ] per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
[                    ] (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to         % of the original
number of Shares on the [first] anniversary of the Grant Date and as to an
additional         % of the original number of Shares at the end of each
successive [three-month] period following the first anniversary of the Grant
Date until the [fourth] anniversary of the Grant Date.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing
in the form attached to this Agreement as Exhibit A, signed by the Participant,
and received by the Company at its principal office, accompanied by this
agreement, and payment in full in the manner provided in the Plan. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).



--------------------------------------------------------------------------------

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If the Participant is party to
an employment or severance agreement with the Company that contains a definition
of “cause” for termination of employment, “Cause” shall have the meaning
ascribed to such term in such agreement. Otherwise, “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for Cause if the Company determines, within 30 days after the Participant’s
resignation, that discharge for cause was warranted.

 

4. Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

 

- 2 -



--------------------------------------------------------------------------------

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

  INFINITY PHARMACEUTICALS, INC. Dated:  _______________  

By:

        

Name:

        

Title:

    

 

- 3 -



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2000 Stock Incentive Plan, as amended.

 

PARTICIPANT:    Address:          

 

- 4 -



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF STOCK OPTION EXERCISE

Date: ____________

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02139

Attention: Treasurer

Dear Sir or Madam:

I am the holder of Incentive Stock Option granted to me under the Infinity
Pharmaceuticals, Inc. (the “Company”) 2000 Stock Incentive Plan, as amended, on
__________ for the purchase of __________ shares of Common Stock of the Company
at a purchase price of $__________ per share.

I hereby exercise my option to purchase _________ shares of Common Stock (the
“Shares”), for which I have enclosed __________ in the amount of ________.
Please register my stock certificate as follows:

 

Name(s):    ________________________________    ________________________________
Address:    ________________________________ Tax I.D. #:   
________________________________

 

Very truly yours,     (Signature)

 

- 5 -